Whitehouse, J.
The mother of the pauper whose settlement is brought in question in this action, at the age of eighteen years contracted marriage with one who at that time had a prior wife living, and thereafter the parties lived together as husband and wife for seven consecutive years in the defendant town. This marriage being illegal by reason of the existence of the former wife, the pauper must be deemed illegitimate and under our statutes have the settlement of his mother at the time of his birth. R. S., c. 24, § 1, par. III. Thereupon, it is contended in an elaborate argument for the plaintiffs that the pauper’s mother became emancipated at her supposed marriage and by a continuous residence thereafter of more than five yéars in the defendant town, acquired a settlement therein in her own right under the sixth mode of acquisition described in section one of chapter 24 of the revised statutes. This mode is as follows: — “ A person of age, having his home in a town for five successive years, without receiving supplies as a pauper, directly or indirectly, has a settlement therein.” The plaintiffs insist that the mother had a settlement in the defendant town at the time of the pauper’s birth.
It has been seen, however, that the mother was but eighteen years of age when she removed to the defendant town, and that her residence there after she attained her majority, was less than *533five years. Unless by reason of her emancipation she could be deemed “a person of age” under the sixth mode above stated, before she was twenty-one years old, she could not begin to acquire a settlement by this mode, until she actually ceased to be a minor.
The only question presented for the determination, of the court, therefore, is whether the pauper’s mother could gain a pauper settlement in her own right by a residence of five consecutive years in the defendant town, of which one year, at least, was during her minority. The presiding justice ruled that she could not, and ordered a verdict for the defendants; to which ruling the plaintiffs excepted.
The just and poetic tribute to the sanctity of motherhood and the strength of parental affection, which gives such a literary charm to the argument of the learned counsel for the plaintiffs, would almost persuade us that the law ought to be in harmony with his contention; but it cannot be permitted to blind our eyes to the plain and unambiguous language of the statute and the repeated decisions of this court already announced.
The ruling of the presiding justice was undoubtedly correct. The question is res judicata in this court. It was directly involved and distinctly determined in Veazie v. Machias, 49 Maine, 105, and later in North Yarmouth v. Portland, 73 Maine, 108, and Brooksville v. Bucksport, Id. 111; and if the eight different modes of acquiring a settlement prescribed in section one of chapter 24, R. S., are carefully distinguished, all of the decisions, as well as the general expressions of the court touching this subject, will become easily reconcilable, and no further occasion for doubt or confusion in regard to it will be found to exist.
It has been seen that in the sixth paragraph of section one, it is only “a person of age ” who can acquire a settlement in the mode there described. A person who is not “ of age ” is excluded from the operation of this clause; while in paragraphs four, seven and eight the term “ person ” may include minors.
In the language of the chief justice in Brooksville v. Bucksport, supra: “It has frequently been said, speaking generally, that a minor who has been emancipated may acquire a legal settlement in his own right, and the statement without qualification is mis*534leading. He may acquire a settlement in Ms own right under certain modes and conditions, but not in all the modes prescribed by statute for acquiring settlements, and not by residing in a town continuously for five years.”

Exceptions overruled.-